 1
     James Mills, SBN 203783
 2   LAW OFFICE OF JAMES MILLS
     1300 Clay Street, Suite 600
 3   Oakland, California 94612
 4   Telephone:    (510) 521-8748
     Facsimile:    (510 277-1413
 5   E-mail:       james@jamesmillslaw.com

 6   David Poore Turner, SBN 192541
     BROWN | POORE LLP
 7   1350 Treat Blvd., Suite 420
     Walnut Creek, California 94597
 8   Telephone:    (925) 943-1166
     Facsimile:    (925) 955-8600
 9   E-mail:       dpoore@bplegalgroup.com

10   Attorneys for Plaintiff
     DANTE MICHELUCCI
11

12

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15

16
     DANTE MICHELUCCI,                          Case No. 4:18-cv-05144-HSG
17
                   Plaintiff,                   REQUEST TO APPEAR
18                                              TELEPHONICALLY AT CASE
                                                MANAGEMENT CONFERENCE;
19   v.                                         ORDER

20
     COUNTY OF NAPA, et al.
21
                   Defendants.
22

23

24

25

26

27

28                                             -1-
               REQUEST TO APPEAR TELEPHONICALLY AT CASE MANAGEMENT
                                    CONFERENCE; ORDER
                MICHELUCCI V. COUNTY OF NAPA, ET AL., CASE NO.: 4:18-CV-05144-HSG
 1          TO THE HONORABLE COURT:

 2          Plaintiff DANTE MICHELUCCI hereby requests that his counsel, James Mills, be

 3   permitted to attend telephonically at the case management conference scheduled for February 21,

 4   2019 at 2:00 p.m. Lead counsel for plaintiff, David Poore, will appear in person for the hearing

 5   on defendants’ Motion to Dismiss, scheduled to be held concurrently.

 6   Dated: February 20, 2019

 7                                              By:     /s/ James Mills
 8                                                    JAMES MILLS
                                                      LAW OFFICE OF JAMES MILLS
 9                                                    Attorneys for Plaintiff

10                                              ORDER
11          GOOD CAUSE SHOWING,

12          IT IS HEREBY ORDERED that James Mills, counsel for plaintiff DANTE

13   MICHELLUCI, is permitted to appear by telephone at the case management conference,

14   scheduled for February 21 at 2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to
15   make arrangements for the telephonic appearance.
16

17          IT SO ORDERED
18

19   Dated: February 21, 2019                           ___________________________________
                                                        Hon. Haywood S. Gilliam, Jr.
20

21

22

23

24

25

26

27

28                                             -2-
               REQUEST TO APPEAR TELEPHONICALLY AT CASE MANAGEMENT
                                    CONFERENCE; ORDER
                MICHELUCCI V. COUNTY OF NAPA, ET AL., CASE NO.: 4:18-CV-05144-HSG
